DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the controller operating in a consistent manner is not disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "consistent" in claim 3 is a relative term which renders the claim indefinite.  The term "consistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorderstrasse (7,938,343).
	Regarding claim 1, Vorderstrasse discloses irrigation system comprising:
a fluid-carrying conduit (item 11);
a plurality of spaced-apart mobile towers (see figure 1, item 12) configured to support and move the conduit above a field, at least one of the mobile towers comprising a pair of legs (items 26, 27), each leg having a first end coupled with the fluid-carrying conduit and a second end,
a pair of ground-engaging wheels (items 17 and 18), each wheel being connected to the second end of one of the legs, 
a motor (item 33) for driving at least one of the wheels; and 
an expansion mechanism (items 19-20-21 assembly) comprising a first end connected to a first leg of the pair of legs (connection to 28) and a second end connected to a second leg of the pair of legs (connection to 29), the expansion mechanism being configured to extend and retract the first end to adjust a distance between the wheels of the legs to raise or lower the irrigation system (see figures 4-6).
Regarding claim 2, Vorderstrasse further discloses a system further comprising a swivel (connections of 11 to 26/27) connecting the first end of at least one of the legs and the conduit. 

Regarding claim 4, Vorderstrasse further disclose a system comprising a pair of swivels (swivel connection is at both legs) connecting the first ends of the legs and the conduit.
Regarding claim 5, Vorderstrasse further discloses wherein the expansion mechanism includes at least one of an electric actuator, a hydraulic cylinder, a pneumatic cylinder, or a mechanical jack (col. 4, lines 65-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Tippery (2017/0251589).
Regarding claim 6, Vorderstrasse teaches a basic electrical system to run the components but fails to teach a control system  having a data feed device configured to receive data representative of environmental information, the control system being configured to -
receive the data from the data feed device, analyze the data, and direct the height-adjusting system to raise or lower the irrigation system according to the data.
Tippery discloses a system in the same field of endeavor further comprising a control system (paragraph 229) having a data feed device (paragraph 230, “sensor system”) configured to receive data representative of environmental information, the control system being configured to -
receive the data from the data feed device, analyze the data, and direct the height-adjusting system to raise or lower the irrigation system according to the data (paragraphs 231-232).

	Regarding claim 7, a modified Vorderstrasse in view of Tippery further discloses wherein the data feed device includes a communication device and the data includes a weather forecast (paragraph 374, wind speed and humidity constitutes a weather forecast). 
	Regarding claim 8, a modified Vorderstrasse in view of Tippery further discloses wherein the data feed device includes a distance monitoring device and the data includes a vertical distance from the irrigation system to the field (paragraphs 229-232, the sensor senses and knows the distance between the frame and the ground).
	Regarding claim 11, a modified Vorderstrasse in view of Tippery further discloses wherein the control system includes a user interface configured to receive a command to adjust the height of the irrigation system (paragraph 455).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Tippery (2017/0251589) in view of Prandi (9,743,596).
Regarding claims 9 and 10, a modified Vorderstrasse teaches about concerning the system about windspeed and humidity but does not specifically denote that a sensor performs those calculations (paragraph 374).
However, Prandi teaches an irrigation system that uses wind and humidity sensors to measure each respective datapoint to help operate the system (col. 8, lines16-26 and col. 9, lines 58-62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wind and humidity sensors as taught by Prandi to the system of Vorderstrasse in view of Tippery, the motivation being this is demonstrated to be well known in the art and whether Tippery has these particular sensors or receives the data elsewhere, that data is certainly acquired by a type of sensor.
s 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippery (2017/0251589) in view of Paul (3,856,038).
Regarding claim 19, Tippery discloses an irrigation system comprising: a fluid-carrying conduit (par. 6);
two or more spaced-apart mobile towers (item 110, see figure 1K) configured to support and move the conduit above a field, each mobile tower comprising a pair of legs (items 314), each leg having a first end (connection to 106) coupled with the fluid-carrying conduit and a second end (connection to 112),
a wheel (item 112) connected to each of the second ends of the legs, 
a motor (item 430) for driving at least one of the wheels; and having 
a user interface (paragraph 455) for receiving commands to raise or lower the irrigation system;
a data feed device for receiving data including at least one of a wind speed, an air temperature, a crop temperature, GPS coordinates of the irrigation system, a vertical distance from the irrigation system to the field, a vertical distance from the irrigation system to a crop, a weather forecast, and a humidity level; and a processing element configured to -
receive the commands to raise or lower the irrigation system from the user interface (paragraphs 229-232),
receive the data from the data feed device (paragraph 230, “sensor system”), analyze the data, and
move the legs of each mobile tower relative to one another to raise or lower the irrigation system (paragraphs 229-232).
	Tippery is unclear as to the means to how to move the hydraulic/pneumatic/electronic actuator 316 and thus it cannot be certain that a motor is used though this is disclosed to be well known in the art.
However, Paul explicitly teaches that a simplified motor system may act with cylinders (items 74, 46, and 64) to actuate the cylinder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to power the cylinders/actuator of Tippery with the motor as taught by Paul, the motivation being this would utilize the same component for multiple outputs while using the water flowing 
Regarding claim 20, Tippery further discloses a system comprising an expansion mechanism extending between the legs (items 316) and comprising a first end connected to a first leg of the pair of legs and a second end connected to a second leg of the pair of legs (each piston connects to each leg) the expansion mechanism being configured to extend and retract the first end to permit the second ends of the legs to move relative to one another (see figures 3A-3F).
Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippery (2017/0251589) in view of Paul (3,856,038) in further view of Vorderstrasse (7,938,343).
Regarding claim 21, Tippery in view of Paul (as noted in the rejection of claim 19) fails to disclose ground-engaging wheels.
However, Vorderstrasse teaches the use of wheels and tracks as suitable alternatives (col. 5, lines 1-4). 
The substitution of one known element (a track) as taught by Tippery for another (wheels) as taught by Vorderstrasse would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, an adequate drive assembly.
Regarding claim 22, a modified Tippery further discloses a system further comprising a swivel connecting the first end of at least one of the legs and the conduit (see figures 3A-3F).
Regarding claims 23, a modified Tippery further discloses an expansion mechanism (items 316) extending between the legs and shiftable between a first state in which the expansion mechanism maintains a distance between the pair of ground engaging wheels and a second state in which the expansion mechanism is configured to change in length to change the distance between the pair of ground engaging wheels (extension of pistons would do so, maintaining the pistons would keep the distance the same).
 Regarding claim 24, a modified Tippery teaches wherein the control system is configured to direct the expansion mechanism to shift between the first state and the second state (controller provides movement to 316).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.
The Examiner notes that no amendments were filed with regard to claim 19 thus the argument to the ground engaging wheels cannot be applied to that rejection. Further, the argument to whether the wheels move relative to one another is moot since the limitation is not claimed, the claim recites the legs moving relative to one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752